Citation Nr: 1442014	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The appellant is the widow of the Veteran, who served on active duty from July 1987 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran died in June 2013.  In September 2013, the Board dismissed the Veteran's claim for TDIU and an initial increased rating claim for major depressive disorder.  In November 2013, the RO informed the appellant that she was accepted as an eligible substitute claimant for the Veteran with regard to the appeal pending at the time of his death.  See 38 U.S.C.A. § 5121A  (West 2002 & Supp. 2013).  Thereafter, the case was returned to the Board.

Consideration of the appellant's claim has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The Board notes that the appellant's representative submitted a brief in support of the TDIU claim.  Although the brief discusses the Veteran's mental condition, the information is duplicative and provides only a review of the March 2011 VA mental health examination that has already been considered in the previous adjudication of the claim for service connection for major depressive disorder.  As noted below, the TDIU claim has been granted.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the  claim.  See 38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  The Veteran's major depressive disorder resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep impairment, disturbances of motivation and mood, irritability, and difficulty establishing and maintaining effective work and social relationships.  Communication, speech, judgment, abstract thinking, and concentration were within normal limits, and the Veteran's symptoms did not include suspiciousness, delusions, hallucinations, or obsessive-compulsive behavior.

2.  The Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for the Veteran's service-connected major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in June 2013 and thus such provisions are applicable.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  

The appellant's request status as a substitute claimant in August 2013, and her request was accepted by VA, as reflected in November 2013 correspondence.  The Board is mindful of the appellant's status as a substitute claimant and will proceed accordingly.

Increased Rating Claim

The appellant contends that her husband's major depressive disorder symptoms were of such severity prior to his death that a higher rating should be awarded.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's service-connected major depressive disorder was evaluated as 50 percent disabling under Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

In June 2010, the appellant and the Veteran's sister provided statements regarding the Veteran's difficulty with several physical limitations.  The appellant also asserted that she observed the Veteran becoming depressed when he was no longer able to participate in outdoor activities, such as golfing, especially because of his ankle disability.  The appellant also reported generalized marriage difficulties because of the Veteran's "military problems."  

VA treatment notes from July 2010 reflect the Veteran's report that he was let go because of his physical disabilities and that his sex-life had been affected.  PTSD was ruled out, but the Veteran was diagnosed with depression.  The Veteran's concentration and memory were intact, and he exhibited a linear thought pattern.  There were no auditory verbal hallucinations or suicidal or homicidal ideation.  

In September 2010, the Veteran underwent a VA mental examination, where he exhibited a flattened affect.  The examiner indicated the Veteran's psychiatric symptoms were controlled by continuous medication, but he had difficulty establishing and maintaining effective work, school, and social relationships because of his physical conditions.  The Veteran indicated that he did not enjoy activities he used to do because of his physical limitations and that he would "lash out" at his wife and family.  However, the Veteran did not appear to pose any threat of danger or injury to himself or others.  He had no difficulty understanding commands, and his orientation was within normal limits.  Thought processes, appearance, hygiene, and behavior were appropriate.  His communication, speech, concentration, judgment, abstract thinking, and memory were within normal limits.  Suspiciousness, panic attacks, delusions, hallucinations, obsessive-compulsive behavior, suicidal ideation, and homicidal ideation were absent.  He was assigned a GAF score of 60.

The appellant  provided another letter in December 2010, after the Veteran was hospitalized for a leg infection, indicating that his symptoms had worsened.  She stated the Veteran was no longer able to cook, and he had become more quiet and reserved around other people.  VA treatment records from December 2010 show the Veteran's Citalopram was increased.  He was assigned a GAF score of 60.  

VA treatment records from February 2011 show the Veteran was again assigned a GAF score of 60.  He reported his physical pain continued to bother him and limited his ability to complete tasks around the house.  However, suicidal and homicidal ideation was absent.  

In March 2011, the Veteran was afforded another VA mental health examination.  He was diagnosed with major depressive disorder that was moderate in severity.  He was assigned a GAF score of 59.  The Veteran reported he last worked in August 2009 because of his physical limitations and disturbances in mood.  The examiner concluded the Veteran's depression would "make work more difficult for him to carry out, but by itself would not make work impossible."  The Veteran again indicated his social functioning was limited by his painful physical conditions.  However, he reported occasionally going to restaurants with his wife and attending church on a fairly regular basis.  He also indicated a positive relationship with most of his family members, but "clashed" with his eldest stepson fairly frequently.   In terms of specific symptoms, the Veteran exhibited isolating behavior, depressed mood, decreased interest in activities, and sleep impairment.  The Veteran's hygiene was appropriate, but the examiner noted that he would occasionally need help with personal hygiene due to physical limitations.  Moreover, the Veteran's behavior was appropriate.  His short-term memory was fair and adequate.  There were no problems with attention, concentration, or thought processes.  The examiner indicated that there was no difficulty in cognitive functioning that would impact the Veteran's social or  work capacity.  In addition, the Veteran denied suicidal or homicidal ideation or intent.   

The Board recognizes that the Veteran's major depressive disorder impacted his occupational and social functioning, as reflected in the currently assigned 50 percent rating.  However, the evidence does not show that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant a 70 or 100 percent rating, respectively.  

Although the Veteran reported irritability and depressed mood due to his physical limitations, he was able to maintain positive relationships with his family and participate in social activities, such as regular church attendance.  There was no indication in the record of unprovoked irritability with periods of violence, as contemplated in a 70 percent rating.  In short, while his physical activities were limited, his mental condition did not preclude employment or engaging in social activities.  Indeed, his GAF scores of 59 and 60 represent only moderate symptomatology.  Moreover, the Veteran's judgment, abstract thinking, thought processes, speech, and communication were found to be normal throughout the appeal period.  His behavior and hygiene were appropriate, and he could follow commands.  Medical records consistently note that panic attacks, suspiciousness, hallucinations, memory impairment, and suicidal or homicidal ideation were absent.

Based on the foregoing, the Board finds that a rating in excess of 50 percent for the Veteran's major depressive disorder is not warranted.  There is no basis for staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's major depressive disorder.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The Veteran's service-connected disabilities were evaluated as 70 percent disabling from April 29, 2010, with at least one disability rated greater than 40 percent to bring the combined rating to 70 percent or more.  Therefore, the Veteran met the requirements of a TDIU under 4.16(a) throughout the appeal period.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. at 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In the VA Form 21-8940, the Veteran indicated that he last worked full-time in August 2009.  His previous work included acting as a service manager and field equipment technician.  The Veteran reported four years of high school education with additional training in automotive and diesel mechanics from Rosedale Technical Institute.  The Veteran asserted that his service-connected major depressive disorder, right ankle, and chronic joint pain precluded him from maintaining substantially gainful employment.  

The March 2011 VA examiner found that the Veteran's service-connected disabilities would limit him to any occupation that would require prolonged standing for more than ten minutes or prolonged walking for more than fifty yards.  The Veteran's disabilities would also limit his ability to lift, bend, stoop, and climb.  

In September 2013, the appellant submitted an opinion from a vocational consultant ("Dr. S.B.") addressing the Veteran's occupational impairment.  Dr. S.B. concluded that by 2010, the Veteran was unable to sustain work due to the combination of his service-connected disabilities.  She explained that VA treatment notes and examinations reflected a significant worsening of the Veteran's symptoms, emphasizing the physical limitations identified in the March 2011 examination report.  Dr. S.B. further indicated that the GAF scores assigned to the Veteran in relation to his service-connected major depressive disorder would also limit his ability to work.  

Indeed, as his claim for a higher initial rating for major depressive disorder progressed, the Veteran repeatedly indicated that his service-connected disabilities severely limited his ability to complete activities inside and outside of the home.  For example, at the September 2010 VA mental health examination, the Veteran discussed his occupational history, stating that he had increased difficulty working as a mechanic because he could no longer climb, bend, and lift.  

Giving the Veteran the benefit of the doubt, the Board finds that a TIDU is warranted due to the Veteran's service-connected disabilities.  The Board notes that the private opinion of record indicates that the Veteran was unable to sustain work due to both his physical and mental limitations.  Furthermore, the Veteran's report of difficulty completing tasks associated with his work as a mechanic was corroborated by the March 2011 VA examination in which the examiner concluded that the Veteran would be limited in his ability to lift, bend, stoop, and climb because of his service-connected disabilities.  Taking into account the Veteran's high school level of education and limited training for mechanical work, the Board finds that the evidence of record shows that the Veteran's service-connected disabilities made him unable to secure or follow a substantially gainful occupation.  Thus, the Board grants a TDIU.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2011letter to the Veteran.  The appellant was also provided notice and returned the VCAA acknowledgment letter in September 2013.

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, and statements in support of the claim by the appellant, the Veteran, and the representative.  Several mental health examinations were also conducted.  

VA examination reports have been associated with the claims file and reflect a thorough assessment of the Veteran's disabilities.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Moreover, the appellant has not challenged the examinations' adequacy or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Therefore, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to a TDIU is granted.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


